                    UNITED STATES BANKRUPTCY COURT
                       FOR THE EASTERN DISTRICT OF TEXAS
                               SHERMAN DIVISION

IN RE:
JMV Holdings LLC                                Case No. 18-42552 btr
1255 W. 15th Street, Suite 135                  Chapter: 7
Plano, TX 75075
EIN: XX-XXXXXXX
Debtor


                           OBJECTION TO CLAIM HEARING


       This Court has scheduled a hearing on Tuesday, January 5, 2021 at 9:29 am on [62]
Objection to Claim (With Objection Language) 6 of Jennifer C. Ruff in the amount of $
743,811.82 Filed by Christopher Moser and [63] Objection to Claim (With Objection
Language) 6 of Jennifer C. Ruff in the amount of $ 743,811.82 Filed by Suzann Ruff.

In order to expeditiously handle the docket of this Court, it is hereby ORDERED:

   1. The attorneys for each party and each unrepresented party shall confer prior to the date of
      the hearing on the objection in order to stipulate to matters not in dispute and to simplify
      the issues remaining to be heard. At the conference, the attorneys for each party and each
      unrepresented party shall also discuss the time they estimate will be required for the
      hearing.
   2. The telephonic hearing scheduled for Tuesday, January 5, 2021 at 9:29 am shall be
      treated as a scheduling conference unless the objecting party and the creditor agree in
      writing, at least 3 days before the hearing, that the hearing on the objection will require
      less than 1 hour, in which event the Court will consider the claim objection at the hearing.
   3. Any legal briefs to be considered by the Court at the hearing on the objection must be
      filed at least five (5) working days prior to the hearing.
   4. Parties are instructed to dial 1-888-675-2535, use Access No. 4225607 and Security No.
      2021, as well as directed to review the instructions contained in the following link for all
      telephonic hearings before Judge Rhoades:
      http://www.txeb.uscourts.gov/content/judgerhoades. The information can be found by
      accessing the Court’s webpage at www.txeb.uscourts.gov and choosing “Judge’s Info”,
      then choosing “Judge Rhoades”, and then choosing “Telephonic Hearing” Tab.

                                                     Signed on 12/1/2020

                                                                                      SR
                                           HONORABLE BRENDA T. RHOADES,
                                           UNITED STATES BANKRUPTCY JUDGE
